        Case 1:17-cv-05793-KPF Document 137 Filed 04/17/20 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    KENT DAVIS,

                               Plaintiff,
                                                             17 Civ. 5793 (KPF)
                       -v.-
                                                           OPINION AND ORDER
    ERICA WHILLHEIM, CYNTHIA
    ARREOLA, DOMINIQUE MANFREDA,
    and CRYSTAL PIERRE,

                               Defendants.

KATHERINE POLK FAILLA, District Judge:

        The events underlying this lawsuit are tragic from any perspective. In

February 2008, Plaintiff lost custody of his three-year-old daughter (the

“Child”) after he stabbed her mother (the “Mother”) in the presence of the Child.

After the Family Court of the State of New York (the “Family Court”) denied his

request for visitation in 2015, Plaintiff, proceeding pro se and in forma

pauperis, brought claims under 42 U.S.C. § 1983 against the Child’s

counselors and their supervisors — specifically, counselors Erica Willheim, 1

Cynthia Arreola, Amy B. Milano, Dominique Manfreda, and Gloria Avery (the

“Counselors”), as well as New York City Administration for Children’s Services

(“ACS”) social worker Crystal Pierre and the City of New York (together with

Pierre, the “City Defendants,” and together with the Counselors and Pierre,

“Defendants”). Broadly, Plaintiff alleges that he has been denied a relationship

with the Child because of a series of defective and biased reports submitted to



1       The Court refers to Defendant Willheim using the correct spelling of her name.
       Case 1:17-cv-05793-KPF Document 137 Filed 04/17/20 Page 2 of 19



the Family Court by the Counselors. In addition to his federal claims, Plaintiff

asserts state-law claims over which he asks this Court to exercise

supplemental jurisdiction.

      In 2018, Defendants Arreola, Manfreda, and the City Defendants moved

to dismiss the Amended Complaint. In an Opinion and Order dated

February 26, 2019, the Court dismissed the federal claims against those

Defendants, but denied without prejudice the motion to dismiss the state-law

claims against them. See Davis v. Whillheim, No. 17 Civ. 5793 (KPF), 2019 WL

935214 (S.D.N.Y. Feb. 26, 2019) (“Davis I”). Now, Defendant Willheim, who

had not been properly served at the time the Court issued its Opinion in

Davis I, moves to dismiss all of the claims against her, and Manfreda and the

City Defendants renew their motions to dismiss the state-law claims pending

against them. For the reasons explained below, the federal claims against

Willheim are dismissed, and the Court declines to exercise supplemental

jurisdiction over the state-law claims in this action.

                                     BACKGROUND

A.    Factual Background 2

      The Court assumes the parties’ familiarity with the facts in this case, and

refers those seeking further details to the Court’s prior Opinion and Order in



2     This Opinion cites to the facts as recited in Davis I. That Opinion draws facts
      principally from Plaintiff’s Amended Complaint (Dkt. #9), which facts are taken as true
      for the purposes of the pending motion, and the transcript of the Court hearing on
      May 30, 2018 (Dkt. #51 (“May 30 Tr.”)), at which Plaintiff made certain factual
      assertions.



                                             2
       Case 1:17-cv-05793-KPF Document 137 Filed 04/17/20 Page 3 of 19



this case. See Davis I, 2019 WL 935214, at *1-5. In this Opinion, the Court

provides only a brief recitation of those facts.

      On February 22, 2008, Plaintiff stabbed his wife seven times with a

kitchen knife while the Child was in the same apartment. Davis I, 2019 WL

935214, at *2. Plaintiff called the police; when the police arrived, Plaintiff was

taken into custody, the Mother was taken to the hospital, and the Child was

placed in the custody of ACS. Id. Plaintiff was later convicted of first-degree

assault and endangering the welfare of a child. Id. He was incarcerated until

2017. Id.

      On February 26, 2008, ACS filed the Abuse Petition in Family Court,

alleging that Plaintiff abused the Child and requesting that the removal of the

Child be sanctioned by court order. Davis I, 2019 WL 935214, at *2. Family

Court Judge Susan K. Knipps upheld the removal of the Child and placed her

in ACS’s custody. Id. Eventually the Mother recovered from her injuries and

regained custody of the Child. Id.




      As explained in Davis I, the Court relies on certain documents outside of the pleadings
      that are integral to Plaintiff’s Amended Complaint. Davis I, 2019 WL 935214, at *6.
      These documents include: (i) the Petition dated February 26, 2008, filed by ACS
      pursuant to Article 10 of the New York Family Court Act, alleging that Plaintiff abused
      the Child (Schnittman Decl., Ex. A (Dkt. #62-1 (the “Abuse Petition”))); the Family Court
      Order issued by Judge Susan K. Knipps on February 26, 2008, upholding the removal
      of the Child (Schnittman Decl., Ex. B (Dkt. #62-2)); and the Family Court Order issued
      by Judge Knipps on May 11, 2015 (Schnittman Decl., Ex. F (Dkt. #62-6)). The Court
      also takes into consideration the 2008 and 2009 reports signed by Defendants Milano,
      Arreola, and Willheim, attached to the Declaration of Evan Schnittman as Exhibit I
      (Schnittman Decl., Ex. I (Dkt. #62-9)). The manner in which the Court may consider
      these documents is discussed in Davis I, 2019 WL 935214, at *6. Where the Court cites
      to Davis I, it incorporates the record citations contained in that Opinion.

                                              3
       Case 1:17-cv-05793-KPF Document 137 Filed 04/17/20 Page 4 of 19



      On June 12, 2008, while incarcerated, Plaintiff filed a motion seeking

visitation with the Child. Davis I, 2019 WL 935214, at *2. The Family Court

denied Plaintiff’s request based, at least in part, on several reports from the

Child’s counselor, Defendant Milano. Id. At the time in question, Milano was a

licensed social worker at the Family Peace Program, an organization that

provides mental health services to children who have witnessed various forms

of trauma, including domestic violence. Id. After the attack, Milano began

meeting with the Child and the Mother once a week for one hour at a time. Id.

Beginning in May 2008, Milano began submitting reports to the Family Court

regarding the Child’s progress. Id. at *3. 3

      In the first report, dated May 30, 2008, Milano concluded that the Child



                                                 (Schnittman Decl., Ex. I at May 30,

2008 Report). Milano recommended

        . (Id.). In the second report, dated July 25, 2008, Milano noted that

the Child                                                 and



                               . (Id. at July 25, 2008 Report). In the third report,

dated November 13, 2008, Milano reported

                                                      (Id. at November 13, 2008

Report). However, Milano stated that


3     Because of their sensitive nature, these materials have been redacted from the publicly-
      filed version of this Opinion. The unredacted version of the Opinion will be filed under
      seal, viewable by the Court and the parties only.

                                             4
      Case 1:17-cv-05793-KPF Document 137 Filed 04/17/20 Page 5 of 19




                                                                                    . (Id.).

For that reason, Milano again recommended that,

                                                                                         .

(Id.). The fourth report, dated February 6, 2009, stated that the Child

                                     , but again recommended that



                                                      . (Id. at February 6, 2009

Report).

      The fifth and final report was dated August 18, 2009. (Schnittman Decl.,

Ex. I at August 18, 2009 Report). Unlike the preceding four reports, which

were signed only by Milano, the August 18, 2009 report was signed by three

Defendants with different roles at Family Peace Project: Milano as Treating

Clinician; Erica Willheim as Clinical Supervisor; and Cynthia Arreola as Project

Manager. (Id.). 4 Similar to the prior reports, the August 2009 report described

                                                      . (Id.). The report



                                                    . (Id.).

      On December 4, 2008, Plaintiff voluntarily submitted to a finding that he

abused the Child, based on the allegations in the Abuse Petition. Davis I, 2019


4     Plaintiff alleges that all reports drafted by Defendants Pierre, Milano, Manfreda, and
      Avery were drafted under the supervision of Defendants Willheim and Arreola. Davis I,
      at *3. Plaintiff further alleges that Milano’s actions “were approved by Erica Whillheim,
      a staff supervisor who signed on these reports under [New York-Presbyterian Hospital]
      title headings.” (Amended Complaint 3).

                                              5
       Case 1:17-cv-05793-KPF Document 137 Filed 04/17/20 Page 6 of 19



WL 935214, at *3. In April 2009, Judge Knipps ordered that the Child be

released into the custody of her Mother with the supervision of ACS. Id.

Several months later, on October 6, 2009, Judge Knipps granted ACS’s request

to modify the order and terminate ACS’s supervision of the case. Id. Judge

Knipps invited Plaintiff to file a visitation petition in the future if and when he

believed he could establish that visitation was in the Child’s best interests. Id.

      On April 12, 2013, Plaintiff filed a petition in the Family Court seeking

visitation with the Child. Davis I, 2019 WL 935214, at *3. On May 11, 2015,

Judge Knipps denied Plaintiff’s petition, finding that, despite completing the

anger management course, Plaintiff had failed to plead a sufficient change of

circumstances such that visitation would serve the Child’s best interests. Id.

Judge Knipps relied on the clinician recommendations in the August 18, 2009

report signed by Defendants Milano, Willheim, and Arreola. Id. at *3-4. She

also relied on an affidavit from Defendant Manfreda, which concluded

                                         . Id. at *4. Plaintiff alleges that

Manfreda’s affidavit relied on and “mimicked” Milano’s earlier reports. Id.

      Based on the record before her, Judge Knipps dismissed Plaintiff’s

petition without prejudice, and invited Plaintiff to refile “at a future time when

circumstances have sufficiently changed as to warrant revisiting the issue of

visitation.” Davis I, 2019 WL 935214, at *4. Plaintiff subsequently appealed

the court’s order to the Appellate Division, First Department, which affirmed

Judge Knipps’s order on December 1, 2016. Id.




                                         6
       Case 1:17-cv-05793-KPF Document 137 Filed 04/17/20 Page 7 of 19



B.    Procedural Background

      1.    The Amended Complaint and Initial Service Issues

      Plaintiff filed the Amended Complaint in this case on December 7, 2017.

(Dkt. #9). Since Plaintiff had been granted in forma pauperis status (see Dkt.

#6), he received assistance from the United States Marshals Service in effecting

service on Defendants. (See Dkt. #11, 19, 27, 28, 29, 30, 31). Shortly after

filing the Amended Complaint, Plaintiff caused it to be served on Defendant

Arreola (Dkt. #27) and Defendant Avery (Dkt. #30), and the City Defendants

waived service (Dkt. #17). However, the Marshals were unable to serve

Defendants Willheim, Milano, and Manfreda at the addresses provided by

Plaintiff. (Dkt. #26, 28, 29). Sometime thereafter, Plaintiff provided the Court

with new addresses for Defendants Willheim, Milano, and Manfreda, and on

May 2, 2018, the Court ordered the Marshals to serve those Defendants at the

new addresses. (Dkt. #45). Counsel for Defendant Manfreda entered a notice

of appearance on the record on May 29, 2018 (see Dkt. #47), but the Marshals’

second attempt to serve Defendants Willheim and Milano was unsuccessful

(Dkt. #56, 60).

      2.    The First Round of Motions to Dismiss and the Court’s
            Opinion in Davis I

      In July 2018, Defendants Manfreda, Arreola, and the City Defendants

moved to dismiss the Amended Complaint. (Dkt. #61-63, 67-72). On

February 26, 2019, the Court issued its Opinion and Order in Davis I. In that

Opinion, the Court held that Plaintiff’s § 1983 claims against the City

Defendants were time-barred because they flowed exclusively from the Abuse

                                        7
       Case 1:17-cv-05793-KPF Document 137 Filed 04/17/20 Page 8 of 19



Petition filed by ACS employee Pierre on February 26, 2008, more than nine

years prior to the filing of this action and six years after the statute of

limitations had expired. Davis I, 2019 WL 935214, at *7. The Court dismissed

Plaintiff’s § 1983 claims against Manfreda and Arreola after concluding that

they were not state actors. Id. at *9-10. The Court explained that both Arreola

and Manfreda were clinicians employed by private organizations — Arreola by

the Family Peace Program, a private organization that provides mental health

services to children, and Manfreda as a social worker by Lawyers for Children,

a nonprofit law firm. Id. at *9. The Court held that because Arreola and

Manfreda had counseled the Child in their capacities as private providers of

medical and mental health care, neither was subject to liability under § 1983.

Id. at *10.

      The Court went on to explain that each of Plaintiff’s § 1983 claims —

which the Court liberally construed as claims for gender and race

discrimination, conspiracy, malicious prosecution, due process, unlawful

intrusion, coercion, and undue influence — also failed on the merits. Davis I,

2019 WL 935214, at *10. First, the Court explained that Plaintiff’s claim for

gender and race discrimination failed on the merits because the Amended

Complaint was devoid of factual allegations supporting a plausible inference of

intentional discrimination; Plaintiff had not sufficiently alleged that he had

been treated differently from other similarly-situated parents because of his

gender or race. Id. at *11. Second, the Court held that Plaintiff had not alleged

a single element of a New York State malicious prosecution claim, and in any

                                          8
       Case 1:17-cv-05793-KPF Document 137 Filed 04/17/20 Page 9 of 19



event, Plaintiff was barred from bringing a malicious prosecution claim because

he was not subject to criminal liability during the Family Court proceedings.

Id. at *12. Third, the Court found that Manfreda, Arreola, and the City

Defendants had not violated Plaintiff’s procedural due process rights either in

removing the Child from the home on an emergency basis following the

February 22, 2008 incident, or in speaking to the Child without Plaintiff’s

consent after the alleged abuse. Id. at *12-13. Fourth, the Court held that

Plaintiff did not state a claim for a violation of his substantive due process

rights because Pierre’s decision to seek the removal of the Child from Plaintiff’s

custody, and the Counselors’ subsequent reports — including the

recommendations                                              — did not shock the

conscience. Id. at *13-14. Fifth, the Court held that Plaintiff, as a pro se

litigant, was barred from bringing unlawful intrusion, coercion, and undue

influence claims on behalf of the Child. Id. at *14. Sixth, the Court held that

Plaintiff’s § 1983 conspiracy claim failed because he had not sufficiently alleged

an underlying constitutional violation. Id. at *15. Seventh, the Court

explained that Plaintiff’s Monell claim failed because: (i) the Amended

Complaint failed to plead facts showing a constitutional violation; (ii) Plaintiff

had not adequately alleged state action; and (iii) the “official policy” allegations

lacked sufficient factual detail. Id. at *15-16.

      After dismissing all of the § 1983 constitutional claims against Manfreda,

Arreola and the City Defendants, the Court explained that Plaintiff’s only

remaining claims were his state-law claims for intentional infliction of

                                          9
      Case 1:17-cv-05793-KPF Document 137 Filed 04/17/20 Page 10 of 19



emotional distress, social worker malpractice, and injurious falsehood. Davis I,

2019 WL 935214, at *16. The Court stated that all factors weighed in favor of

declining supplemental jurisdiction over Plaintiff’s state-law claims — but for

the fact that three Defendants remained in the action against whom the

identical federal and state-law claims remained pending. Id. Thus, the Court

denied, without prejudice, Manfreda’s, Arreola’s, and the City Defendants’

request for the Court to decline to exercise supplemental jurisdiction, with the

following understanding:

            Discovery will not proceed until the remaining
            Defendants have appeared, or have their cases
            otherwise resolved by dismissal or default judgment
            proceedings. If, at that point, no federal claims remain,
            the Moving Defendants can renew their request for the
            Court to decline to exercise supplemental jurisdiction.

Id. The Court also ordered Plaintiff to advise the Court, on or before March 29,

2019, if he wished to continue the action against Willheim and Milano, and if

so, to explain the diligence he had exhibited with respect to serving them. Id.

at *17.

      3.    The Post-Davis I Service Issues and the Renewed Motions to
            Dismiss

      On March 28, 2019, Plaintiff requested more time to serve Willheim and

Milano and notified the Court that he intended to pursue a default judgment

against Avery. (Dkt. #95). The Court granted Plaintiff additional time, until

May 16, 2019, to serve Willheim and Milano. (Dkt. #96). On May 2, 2019,

Plaintiff obtained a Clerk’s Certificate of Default against Avery. (Dkt. #99).




                                        10
      Case 1:17-cv-05793-KPF Document 137 Filed 04/17/20 Page 11 of 19



      On August 27, 2019, the Court issued an order addressing the

outstanding service issues. (Dkt. #103). The Court dismissed the action

against Milano because: (i) she had not been served as of that date; (ii) Plaintiff

had not made further efforts to serve her; and (iii) the Court’s own efforts to

locate Milano had proven unsuccessful. (Id.). The Court had also, at that time,

learned that Willheim had recently been made aware of the lawsuit and had

hired counsel. (Id.). Counsel for Willheim notified the Court that she would

accept service on Willheim’s behalf and that she would like to file a motion to

dismiss. (Id.). Accordingly, the Court set a briefing schedule for Willheim’s

motion to dismiss. (Id.). The briefing schedule required Willheim to file her

motion by October 4, 2019, and ordered Plaintiff to file any opposition by

November 18, 2019. (Id.). In the same order, the Court also notified Plaintiff

that to obtain a default judgment against Avery, he would need to proceed by

way of an Order to Show Cause by September 27, 2019. (Id.).

      Prompted by the Court’s order addressing outstanding service issues in

this matter, both Manfreda and the City Defendants requested that the Court

permit them to renew their motions to dismiss the state-law claims against

them. (Dkt. #106, 109). The Court granted Manfreda’s request and ordered

her to file her motion on the same briefing schedule as Willheim’s motion to

dismiss. (Dkt. #108). The Court also granted the City Defendants’ request,

and provided the City Defendants with a more generous briefing schedule than

for Willheim and Manfreda. (Dkt. #114).




                                        11
      Case 1:17-cv-05793-KPF Document 137 Filed 04/17/20 Page 12 of 19



      On October 3, 2019, Willheim filed her motion to dismiss. (Dkt. #110-

12). The next day, Manfreda filed her renewed motion to dismiss the state-law

claims pending against her. (Dkt. #118-119). On October 7, 2019, having not

heard anything from Plaintiff regarding an order to show cause against Avery,

the Court dismissed the claims against her. (Dkt. #120). Plaintiff’s oppositions

to both Willheim’s and Manfreda’s motions were due on November 18, 2019.

(See Dkt. #103, 108). However, Plaintiff did not file anything on the docket,

and the Court did not hear from Plaintiff regarding any opposition.

      On December 11, 2019, the Court ordered Plaintiff to notify the Court by

December 23, 2019, regarding whether he would oppose Willheim’s and

Manfreda’s motions. (Dkt. #126). The Court warned Plaintiff that if it did not

hear from him by that date, it would deem the motions fully submitted and

take the unopposed motions under review. (Id.).

      On January 13, 2020, the City Defendants filed their renewed motion to

dismiss. (Dkt. #127-130). Plaintiff’s opposition to the City Defendants’ motion

was due on February 28, 2020. (Dkt. #122). However, Plaintiff never

submitted an opposition to the City Defendants’ motion and the Court never

heard from Plaintiff regarding any opposition to such motion.

      On February 21, 2020, the Court deemed Willheim’s and Manfreda’s

motions fully submitted (Dkt. #133), and on March 31, 2020, the Court




                                       12
      Case 1:17-cv-05793-KPF Document 137 Filed 04/17/20 Page 13 of 19



deemed the City Defendants’ motion fully submitted (Dkt. #135). Accordingly,

all three unopposed motions are now ripe before the Court. 5

                                       DISCUSSION

A.    Applicable Law

       “To survive a motion to dismiss [under Rule 12(b)(6)], a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint is

facially plausible “when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” N.J. Carpenters Health Fund v. Royal Bank of Scotland

Grp., PLC, 709 F.3d 109, 120 (2d Cir. 2013). But while a plaintiff must

demonstrate the plausibility of his claims, he need not show that a judgment in

his favor is probable. Iqbal, 556 U.S. at 678. 6


5     Plaintiff’s last filing on the docket in this case, which has also been his most recent
      communication with the Court, was on May 14, 2019. (See Dkt. #100).
6     This standard remains the same even where the motion is unopposed:
             We have held with respect to a motion pursuant to Fed. R. Civ.
             P. 12(c) to dismiss an action on the basis of the pleadings, that
             “[w]here ... the pleadings are themselves sufficient to withstand
             dismissal, a failure to respond to a 12(c) motion cannot constitute
             ‘default’ justifying dismissal of the complaint.” Maggette v.
             Dalsheim, 709 F.2d 800, 802 (2d Cir. 1983). The same principle is
             applicable to a motion pursuant to Fed. R. Civ. P. 12(b)(6) to
             dismiss an action on the basis of the complaint alone. Such
             motions assume the truth of a pleading’s factual allegations and
             test only its legal sufficiency. See, e.g., De Jesus v. Sears, Roebuck
             & Co., Inc.[,] 87 F.3d 65, 69 (2d Cir. 1996). Thus, although a party
             is of course to be given a reasonable opportunity to respond to an
             opponent’s motion, the sufficiency of a complaint is a matter of law
             that the court is capable of determining based on its own reading
             of the pleading and knowledge of the law. If a complaint is


                                              13
      Case 1:17-cv-05793-KPF Document 137 Filed 04/17/20 Page 14 of 19



      Moreover, the Court is obligated to construe the submissions of a pro se

litigant like Plaintiff liberally “to raise the strongest arguments they suggest.”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (quoting

Pabon v. Wright, 459 F.3d 241, 248 (2d Cir. 2006)); see generally McLeod v.

Jewish Guild for the Blind, 864 F.3d 154, 158 (2d Cir. 2017). To this end, the

Court has considered factual assertions made by Plaintiff during the pre-

motion conference on this matter and in the papers he submitted in opposition

to the prior round of motions to dismiss filed in this case. See Walker v. Schult,

717 F.3d 119, 122 n.1 (2d Cir. 2013) (“A district court deciding a motion to

dismiss may consider factual allegations made by a pro se party in his papers

opposing the motion.”).

B.    Analysis

      1.     The Court Dismisses the Federal Claims Against Willheim
             Because She Was Not a State Actor

      The federal and state-law claims against Willheim in this action are

identical to those against Arreola. As explained below, the Court dismisses the

federal claims against Willheim for the same reason it dismissed the federal

claims against Arreola and Manfreda — because she is not a state actor.

      Section 1983 provides a remedy when a state actor deprives a plaintiff of

federally protected rights. See 42 U.S.C. § 1983; Flagg Bros., Inc. v. Brooks,

436 U.S. 149, 155-57 (1978). Generally, private parties are not liable under


             sufficient to state a claim on which relief can be granted, the
             plaintiff’s failure to respond to a Rule 12(b)(6) motion does not
             warrant dismissal.
      McCall v. Pataki, 232 F.3d 321, 322-23 (2d Cir. 2000).

                                            14
      Case 1:17-cv-05793-KPF Document 137 Filed 04/17/20 Page 15 of 19



§ 1983, and the Court may dismiss a complaint that fails to allege state action.

See DeMatteis v. Eastman Kodak Co., 511 F.2d 306, 311 (2d Cir. 1975)

(affirming dismissal of complaint where plaintiff failed to include allegations of

state action in complaint), modified on other grounds, 520 F.2d 409 (2d Cir.

1975). However, “state action may be found when “there is such a ‘close nexus

between the State and the challenged action’ that seemingly private behavior

‘may be fairly treated as that of the State itself.’” Abdullahi v. Pfizer, Inc., 562

F.3d 163, 188 (2d Cir. 2009) (quoting Brentwood Acad. v. Tenn. Secondary Sch.

Athletic Ass’n, 531 U.S. 288, 295 (2001)).

      In his Complaint, Plaintiff suggests Willheim was a state actor because

the Family Peace Project “acted as a partner and close associate of [ACS] in

support of the social workers actions via employment and supervision.”

(Amended Complaint 3). But this statement, standing alone, falls far short of

plausibly alleging that a social worker employed by a private institution was

acting under color of state law. Like Arreola and Manfreda, Willheim was a

clinician employed by a private organization. Davis I, 2019 WL 935214, at *3.

More specifically, Willheim, like Arreola, was employed by the Family Peace

Program, a private organization that provides mental health services to

children. Id.; id. at *9. Following the attack, the Child attended weekly

sessions with Family Peace Program counselors at New York Presbyterian

Hospital, a private hospital system in New York City. Id. at *9.

      Private social workers and counselors, like Willheim, typically do not

qualify as state actors under § 1983. See, e.g., Koulkina v. City of New York,

                                         15
      Case 1:17-cv-05793-KPF Document 137 Filed 04/17/20 Page 16 of 19



559 F. Supp. 2d 300, 321 (S.D.N.Y. 2008) (finding that a social worker who was

employed by a private hospital and held a counseling session with the plaintiffs

was not a state actor under § 1983); DeCrenza v. Children’s Law Center, No. 14

Civ. 3921 (KBF), 2014 WL 12783237, at *2 (S.D.N.Y. June 6, 2014) (holding

that private social worker who submitted report to family court was not acting

under color of state law and thus not subject to suit under § 1983). Because

Willheim counseled the Child in her “capacity as a private provider of medical

care,” Kia P. v. McIntyre, 235 F.3d 749, 756 (2d Cir. 2000), she is not subject to

liability under § 1983.

      Nor can Willheim be held liable under a § 1983 as a “willful participant

in joint activity with the State.” Adickes v. S. H. Kress & Co., 398 U.S. 144,

152 (1970). Here, Plaintiff’s allegations that the Counselors “performed the

duties of state actors” by submitting reports and arguing in court do not meet

that threshold. (May 30 Tr. 50:21-51:01). “Alleging merely that a private party

regularly interacts with a state actor,” or that “there were ‘dialogues,’

‘communications,’ or ‘interactions’” between private and state actors does not

render a private individual liable under § 1983. Fisk v. Letterman, 401 F.

Supp. 2d 362, 377 (S.D.N.Y. 2005). There is no indication that Willheim’s

actions were controlled by the state or that her conduct was otherwise fairly

attributable to the state. As the Court has already decided, simply providing

the Family Court with allegedly defective reports does not establish that

Willheim should be treated as a state actor. See Luciano v. City of New York,

No. 09 Civ. 359 (DC), 2009 WL 1953431, at *2 (S.D.N.Y. July 2, 2009); see also

                                        16
      Case 1:17-cv-05793-KPF Document 137 Filed 04/17/20 Page 17 of 19



Harrison v. New York, 95 F. Supp. 3d 293, 324 (E.D.N.Y. 2015) (“[T]he fact that

a private actor provided false or mistaken information to law enforcement does

not render the supplier of information a state actor.” (internal quotations

omitted)).

      Because Plaintiff fails plausibly to allege an essential element of his

§ 1983 claims against Willheim — that Willheim acted under the color of state

law — his federal claims against her must be dismissed. And, as a further

point, Plaintiff’s federal claims fail on the merits for the same reasons that the

Court held in Davis I. See Davis I, 2019 WL 935214, at *10-16.

      2.     The Court Declines to Exercise Supplemental Jurisdiction over
             Plaintiff’s State-Law Claims

      In Davis I, the Court read Plaintiff’s Amended Complaint as raising state-

law claims for intentional infliction of emotional distress, social worker

malpractice, and injurious falsehood. Davis I, 2019 WL 935214, at *16. The

Court chose to retain supplemental jurisdiction over those claims for the sole

reason that, at that time, federal claims remained pending against Defendants

Willheim, Milano, and Avery. However, now that the federal claims against

Willheim have been dismissed, and that Milano and Avery have been dismissed

from the suit altogether, there are no federal claims remaining in this action.

       A district court has discretion to “decline to exercise supplemental

jurisdiction” after “dismiss[ing] all claims over which it has original

jurisdiction.” 28 U.S.C. § 1367(c); see Klein & Co. Futures, Inc. v. Bd. of Trade

of City of New York, 464 F.3d 255, 263 (2d Cir. 2006) (“[T]he decision to retain

jurisdiction is discretionary and not a litigant’s right[.]”). In making this
                                         17
      Case 1:17-cv-05793-KPF Document 137 Filed 04/17/20 Page 18 of 19



determination, courts “balance[] the traditional ‘values of judicial economy,

convenience, fairness, and comity.’” Kolari v. N.Y.-Presbyterian Hosp., 455 F.3d

118, 122 (2d Cir. 2006) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343,

350 (1988)). In general, “if the federal claims are dismissed before trial, … the

state claims should be dismissed as well.” United Mine Workers of Am. v.

Gibbs, 383 U.S. 715, 726 (1966). Moreover, “[a]lthough the exercise of

supplemental jurisdiction is discretionary, the ordinary case ‘will point toward

declining jurisdiction over the remaining state-law claims.’” Jordan v. Chase

Manhattan Bank, 91 F. Supp. 3d 491, 511 (S.D.N.Y. 2015) (quoting In re Merrill

Lynch Ltd. Partnerships Litig., 154 F.3d 56, 61 (2d Cir. 1998)). The Second

Circuit has deemed it proper to retain supplemental jurisdiction over state-law

claims only in limited circumstances — in actions that implicate preemption

issues; state-law claims that remain when federal claims are voluntarily

dismissed days before the scheduled start of trial; and in one instance where,

by the time federal claims are dismissed, discovery had been completed, the

court had decided three dispositive motions, and the case was ready for trial.

Valencia ex rel. Franco v. Lee, 316 F.3d 299, 305-06 (2d Cir. 2003).

      Here, all factors weigh in favor of declining supplemental jurisdiction

over Plaintiff’s state-law claims. There has been virtually no discovery in this

case; there have been no initial disclosures, no case management plan has

been entered, no depositions have been taken, no expert discovery completed,

and there is no trial date. Accordingly, sending the pendent claims to state

court would not result in the wasteful and duplicative expenditure of

                                        18
      Case 1:17-cv-05793-KPF Document 137 Filed 04/17/20 Page 19 of 19



resources. Further, the matter does not involve preemption issues. Plaintiff

can seek redress in state court, where he would be able to bring his state-law

claims. Accordingly, all of the facts and circumstances of this case weigh

strongly in favor of this Court declining to exercise supplemental jurisdiction.

For this reason, the Court declines to exercise supplemental jurisdiction over

Plaintiff’s state-law claims. Those claims are dismissed without prejudice, and

Plaintiff is free to pursue them further in state court.

                                  CONCLUSION

      For the reasons set forth in this Opinion, Willheim’s motion to dismiss is

GRANTED insofar as it seeks dismissal of the federal claims against her in this

action. The Court declines to exercise supplemental jurisdiction over Plaintiff’s

state-law claims in this action, and therefore those claims are DISMISSED

without prejudice.

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case.

      SO ORDERED.

Dated:      April 17, 2020
            New York, New York               __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge



Sent by First Class Mail to:
Kent Davis
123 West 135th Street, #5C
New York, New York 10030




                                        19
